 SMITH'S TRANSFER CORP.143WE WILL NOT threaten to close our plant or to withdraw cafeteria or park-ing lot privileges if United Steelworkers of America,AFL-CIO, orany otherlabor organization succeeds in organizing our plant.WE WILL NOTthreaten our employees with discharge or with physicalassault because of their support of United Steelworkers of America,AFL-CIO,or any other labor organization.WE WILL NOTrequire our employees publicly to read an antiunion state-ment or to assert an antiunion position.WE WILLNOT post any notices whichmodify, alter, or detract from, thisnotice or from notices posted pursuant to agreements with the National LaborRelations Board.WE WILL NOT in any other manner interfere with, restrain,or coerce ouremployees in the exercise of their right to self-organization,to join or assistUnited Steelworkers of America,AFL-CIO,or any other labor organization,to bargain collectively through representatives of their own choosing, or toengage in other concerted activities for the purpose of collective bargaining orother mutual aid or protection,or to refrain from any or all such activities.All our employees have the right to join,or not to join, United Steelworkers ofAmerica, AFL-CIO, or any other union.THE PAYMASTER CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovision, they may communicate directly with the Board's Regional Office, 881U.S. Courthouse and Federal Office Building, 219 South Dearborn Street, Chicago,Illinois 60604, Telephone 353-7597.Smith's Transfer Corporation of Staunton,VirginiaandTeam-sters Local No. 29, affiliated with International Brotherhood ofTeamsters,Chauffeurs,Warehousemen & Helpers of America.Case 5-CA-3114.December 15, 1966DECISION AND ORDEROn July 27, 1966, Trial Examiner Herzel H. E. Plaine issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial i xani-iner's Decision. The Trial Examiner also found that the Respondent:had not engaged in certain other unfair labor practices alleged inthe complaint, and dismissed the complaint with respect to theseallegations. Thereafter, the Respondent filed exceptions to the TrialExaminer's Decision, and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Brown and Zagoria].162 NLRB No. 5. 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board has reviewed the rulings of theTrial Examiner madeat the hearing and finds that no prejudicialerror wascommitted. Therulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the Respondent's exceptions, the briefs, andthe entire record in this case, and hereby adopts the findings, con-clusions, and recommendations of the Trial Examiner.IThe Board adopted the Trial Examiner's Recommended Order.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding was initiated,pursuant to Section 10(b) of the National LaborRelations Act, as amended(hereinafter referred to as the Act),upon a charge byTeamsters Local No. 29,affiliated with the International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America (hereinafter referred to as theUnion)filed July 19, 1965, and a complaint was issued October 25, 1965.The complaint alleged that Smith's Transfer Corporation of Staunton,Virginia(hereinafter referred to as the Respondent),had engaged in unfair labor practices,violating Section 8(a)(1) and(3) of theAct bythe discriminatory discharge ofemployee Edward P. Camden;and violating Section 8(a)(1) by coercively interro-gating employees regarding their union activities,'by promising and granting eco-nomic benefits to discourage employees from supporting the Union,and by instruct-ing employees not to cooperate with the Board in its investigation of an unfair laborpractice charge against the Respondent.'The Respondent's answer denied any violations of the Act.On due notice,the matter was heard before Trial Examiner Herzel H.E. Plainein Staunton,Virginia,January 25-26, 1966,and in Washington,D.C., February 8,1966.All three parties have filed briefs.Upon the entire record of the case2and from my observation of the witnesses Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT,AND THE LABOR ORGANIZATION INVOLVEDThe Respondent is a Virginia corporation engaged as a common carrier offreight by motor vehicle in interstate and local operations.It has various terminalsin the eastern United States, including a terminal and its principal place of businessin Staunton,Virginia.In the 12-month period preceding issuance of the complaint,which was a representative period,theRespondent grossed revenues in excess of$50,000 for services performed in the interstate transportation of goods among theStates and from services which are a part of the chain of interstate commerce. TheRespondent is engaged in commerce within the meaning of Section 2(6) and (7) ofthe Act.The Union is a labor organization within the meaning of Section 2(5) of the Act.II.THE UNFAIR LABOR PRACTICESA. Background and issuesThe Respondent is a motor transportation business which,with a wholly ownedsubsidiaryHuber & Huber,operates about 2,500 pieces of equipment in 17 easternStates as far west as St. Louis, and maintains terminals and garages in several ofthose States.Headquarters are at Staunton,Virginia,where the business was foundedsome 35 years ago by three Smith brothers,two of whom are still actively in chargeas president and vice president.iThe alleged interrogation by VicePresident Russell Smith,inMay or June 1965, wasadded asan amendment to the complaint at the opening of the hearing and became para-graph VI(e) of thecomplaint.2To correctcertain inadvertent errors appearing In the transcription of the testimonyand in thehandlingof theexhibits,I have included all corrections in Appendix A, [AppendixA omittedfrom publication ] SMITH'S TRANSFER CORP.145The Respondent's nonsupervisory employees comprise over-the-road drivers, localor city drivers, garage or maintenance men, and office workers. The total is 2,300-2,400 employees, of whom between 1,700 and 1,800, principally the road and citydrivers, and some garage and office employees in locations other than Staunton, areunionized and represented by the Union (in Chicago by an independent union)under some 15 collective-bargaining agreements applicable to particular localities.At Staunton, Virginia, only the road and city drivers, something over 300 out of1,200 employees, are unionized and covered by the applicable collective-bargainingagreements.None of the office and garage employees at Staunton are under theseagreements.This case concerns the garage or equipment maintenance workers at Staunton andsome events in 1965 relating to the union attempt to organize them. They comprised74 hourly workers who, with their supervisory staff, were housed in a maintenanceshop separate from the other employees. There had been previous unsuccessfulattempts to organize this maintenance shop, and the 1965 effort began about March1965. The campaign culminated in the filing of an election petition by the Union inSeptember, a Board hearing on the petition in October, and a Board-conducted elec-tion in November 1965, at which a large majority of the maintenance shop employ-ees voted against union representation.Meantime, in July, before it filed its petition for an election, the Union filed theinstant unfair labor practice charge based on alleged unlawful conduct of theRespondent in July and earlier. The ensuing complaint was issued by the GeneralCounsel before the election was held in November.The prime issues are (1) whether the Respondent violated Section 8 (a) (1) of theAct during the union campaign up to and including July 1965, by alleged coerciveinterrogation of employees regarding union activities and sympathies, by promiseand grant of wage increases and overtime pay to discourage employees' support ofthe Union, and by instructions to employees not to cooperate in the Board investi-gation of the unfair labor practices charge, all denied by the Respondent; and (2)whether the Respondent violated Section 8(a)(3) and (1) of the Act in July 1965by discharging employee Edward P. Camden for his openly expressed union sym-pathies or, as Respondent contends, for wasting time and for his inability to workwith others.A subordinate issue arises out of the proposed use of the Respondent's antiunioncampaign material to assist in determining whether the discharge of employee Cam-den was unlawfully motivated. The General Counsel claimed the existence of anunderlying antiunion bias and motive on the Respondent's part,as discerned fromthe circumstances of the discharge itself, from the alleged independent 8(a)(1)conduct immediately preceding and following the discharge,and from the antiunionliterature distributed by the Respondent to its employees before the election butafter the discharge.On the latter point, the Respondent argues that publication and distribution of theliterature opposing the Union was an exercise of its right of freedom of speech, andthat not only is this after-occurring expression of views irrelevant to the prior dis-charge, but in no event may the views expressed be used as evidence of the allegedunion animus or motive for the discharge, citing Section 8(c) of the Act. Further,the Respondent argues that its 15 union contracts covering the majority, though notall,of its employees over its entire system and its past record of no unfair laborpractice charge establish affirmatively that it has and had no antiunion bias.B. Interrogation of employees, promise and grant, of benefitsThe -assistantbusiness'agehtfor the Union Local 29, Charles Baker, testified thatthe 1965 campaign to organize the Staunton maintenance shop began in March1965.The shop employed 74 hourly employees working on 3 shifts around theclock, including 2 men stationed in the nearby town of Crozet, Virginia., From thetime Union Agent Baker started in March until the petition for an election wasfiled in September, the Union was able to sign up 25 of the employees.Employee Ralph Southers, a mechanic, testified that he recalled the activity inthe spring of 1965 when the Union attempted to organize. The employees, he said,were talking pro and con union.In his view "we had a happy home there untilsomebody decides they want to mess it up," and since he thought the matter of theUnion was hurting the "happy family" he went around with a piece of paper tolearn'how the people felt. The paper said"I do not wish to be represented by theUnion" (written across the top by employee Southers) and he took it about the264-047-67-vol. 162-11 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDshop on a regular workingday, starting early in the morning continuing until 5 p.m.,talking to about half of the employees and asking how they felt about the Union.He said that 90 percent of the men he talked to stated they did not wanta union,but a number had gripes and complaints. He asked what they were and jotted themdown. They included inequality in overtime, uneven pay, and a complaint abouttreatment by the superintendent of the shop, Merle Bogan. Southers said he did notargue thepoints but just marked them down.Employee Southers did his interviewing of individual employees on the floor ofthe shop throughoutthe course of a regularwork day and sawamong others Super-intendent Bogan going through the shop. This was a day off from work coming tohim, said employee Southers, but he went about interviewing without asking permis-sion to takethe day off and withoutsuggestionfrom or restrictions imposed by anysupervisor.At the end of the day employee Southers gave Shop Superintendent Bogan andVice PresidentRussell Smith,the top executive for the maintenance shop, an oralreport of the collectedinformation in Superintendent Bogan's office,and tore upand threwawaythe written matter.3EmployeeSouthers further testified that employeeHowardWeeks, a mechanicwith whom he hadworked, also went aroundthe shop witha paper interviewingsome of themen, buthe, Southers,did not knowwhat Weeks'paper said or whatnames were on it.Employee Howard Weeks did not testify but employee Camden, whowas laterdischarged, was one of the employees with whom Weeks talked. Camden testifiedthemeetingoccurred in the earlymorning afterCamden hadcome off the nightshift preparatoryto going home. Superintendent Bogan cameby andsaid he wantedCamden totalk to someone.Going to Bogan'soffice and just outside his office,Bogan introduced Camden to Howard Weeks and said according to Camden, "goahead and talk to Howard after which I want to talk to you too." Weeks showedCamden the paper which was wordedto the effectthat "We the undersigned donot wish to be representedby Union, nor do we wish to be bothered by any per-sonnel representingthe Union." Weeks said he was trying to find out who was forand who wasagainst theUnionin the shopand wanted Camden to read the paperand sign it, if he would.Employee Camden testified he readit and toldWeeks it was nothing but a pieceof paper, hecould sign now and 2 minutes later change his mind and sign a unioncard, but if he did notsign andeverbodyelse did itwould pinpointhimself aswanting a union. So, said Camden, he signed and dated it and went on to seeSuperintendent Merle Bogan.Camden's encounter with Weeks had takenplace just outside the open door ofSuperintendent Bogan's office,both men standingas they talkedand Camden signed.When employee Camden turned togo in, Bogan was standingin the doorway andushered Camdeninto the officetomeet a companypersonnel man (not identifiedby name) who askedCamden ifhe had anymajor complaints.Employee Camdenreplied he did not have any major complaints, and that he felt he was man enoughto tell Boganifhe hadsomething to tell and if Bogan had something to tell himhe could tell him. The personnel man then said there was a lot of talk now abouttheUnion.Camdenreplied he was not talking about it exceptto thepeople withwhom heworked.The personnel man thenasked howhe felt about the Union andhe answered if they convincedhim theyhad a good thing to offer"I think I willgo Union." 4Employee Ralph Rowe,a mechanicwho workedon gasoline trucks and dieseltractors for between 8 and 9 years, was one of the men questionedby Southers.Rowetestifiedhe was asked if he was for or againsttheUnion, andansweredSouthers that he was for the Union. Southers asked, "What was the matter?" Rowereplied he had complaintsagainstSuperintendent Bogan with whom he had had"some fallingout" and who was "right hateful toward me." Employee Rowe alsotold Southers that wageswerenot equal,and that he had not received overtimework and payin 4 to 5 years.Southers asked Rowe if he would sign if Southers helped in the matter bytaking it"to the oneswho wouldstraighten thismatter out." Rowe said he would3None of the testimony of employee Southers was denied by Bogan or Smith, who alsotestified, nor was it contradicted by anyone.4Superintendent Bogan,who gave considerable testimony respecting employee Camden,offered no contradiction regarding the episodeswith Weeksand the personnel man. SMITH'S TRANSFER CORP.147and signed the paper for Southers. The paper he signed did not say anything, hetestified.Not long thereafter Superintendent Bogan called employee Rowe into his office,apologized to him, told him he was sorry as to what had happened in the past andthat it wouldn't happen again, and informed him he was getting a raise from $2.85per hour to $3.03 per hour, which raise became effective June 13, 1965 (accordingto Superintendent Bogan).Following the discussion with Superintendent Bogan, Bogan's chief assistant,Supervisor Burns, told employee Rowe he was transferring him from gasolineequipment to diesel equipment. Thereafter, testified Rowe, he began getting "morethan I wanted" in overtime, 8 hours on Saturdays.It is significant that employee Rowe's testimony was not directly contradictedby anyone, including witnesses Southers and Bogan (Supervisor Burns did nottestify). Initially and indirectly, Superintendent Bogan sought to create the impres-sion, and Respondent's counsel argues it was the fact, that employee Rowe wasfirst transferred to diesel work and then received his raise in consequence of thetransfer to allegedly more difficult work. But Superintendent Bogan was not sureof the date of transfer (which he speculated was June 1 whereas he produced aJune 13 record date for the raise in pay) and later repudiated (as indicated,infra)any relationship between the kind of work and the pay raise. Moreover employeeRowe, who was skilled in repairing both gasoline and diesel equipment, was work-ing on both at the time of his pay raise (gasoline equipment on the floor anddiesel and gasoline equipment on the repair bench). On cross-examination byRespondent's counsel, employee Rowe offered the opinion that there was moreskill required in working on gasoline motors than on diesel engines, and while thelatter could be heavier work there was equipment to handle it. He denied therewas any upgrading in going from gasoline to diesel work. Superintendent Bogandid not dispute employee Rowe on any of this testimony, and conceded thatemployee Walter Glen who had worked with Rowe on gasoline trucks on the day-time shift also got a raise on June 13 from $2.85 to $3.03 per hour while workingon gasoline trucks. Glen was not switched to diesel work with Rowe.Both employees Rowe and Glen were among the 16 to 18 men who receivedpay raises effective June 13,1965,testifiedSuperintendentBogan on cross-examination, and actually, he said, the type of work the man did was not signifi-cant; upward adjustments were given "whether he was a gas, or diesel, or trailermechanic."Employee Rowe testified that he had received raises in other years but the timeof the year he received this raise (June) was unusual, his two previous raises, forexample, having been in the fall of the year, October 1964 and September 1963(as stipulated by the parties). Later in 1965, as Superintendent Bogan testified,there was a general raise in November-December in which every employee shared.On the matter of overtime, Superintendent Bogan testified that the Company hadmany more diesel than gasoline trucks, hence there were more diesel mechanicsneeded than gasoline mechanics, and more overtime work on diesel than on gaso-line equipment. Accordingly, if a man wanted overtime work it was to his advan-tage, he said, to be working on diesels. Employee Rowe testified that he had notbeen aware that, because he was being kept on gasoline work, overtime work wasnot being assigned to him. Nevertheless, as already noted, the overtime work cameto him with the transfer.Stillanother employee-witness who was interviewed about his interest in theUnion by both Southers and Weeks, at separate times, was employee ForrestIrving, a trailer mechanic with the Respondent for 10 years. Southers broughtaround the yellow slip of paper during the workday and talked with Irving in theshop bathroom. Southers told Irving the paper was for determining whether hewanted a union or not and for putting down complaints.Irving told Southers hewould not sign the paper and told him to put down that the pay was not even andthat there was a person in the shop running about"telling stuff on the men" and"ratting" on everybody.Weeks also came around asking that Irving sign and puthis complaints down (Irving thought it might have been the same day or a day ortwo later), and Irving told Weeks he was not going to sign the paper. EmployeeIrving testified on cross-examination that at the time he was for the Union.Sometime later Superintendent Bogan called employee Irving to the office andsaid he was giving Irving a little raise. Irving testified he thought this conversation 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDoccurred sometime in May 1965,5 and he got the raise in June 1965. EmployeeIrving said his conversation with Superintendent Bogan was the only occasion inhis employment (other than 10 years earlier when he reminded Bogan of the3-month automatic pay raise for beginners) that he had a personal discussion withBogan about a pay raise. Only he and two others of the six trailer mechanics, andaltogether only 17 men of the total shop, got raises after the paper concerning theUnion and complaints went around the shop, testified employee Irving.6 He hadpreviously received, in prior years such as 1964 and 1963, the automatic annualraises which were given everyone throughout the shop.From the testimony of the witnesses identified to this point, the sequence of theforegoing events was clear-(1) the commencement of the union organizing cam-paign, (2) Southers and Weeks interviewing employees regarding union sentimentsand shop complaints and reporting to management, (3) Bogan's promise of payraises to at least two employees-Rowe and Irving-and apology to Rowe,7 and(4) effectuation of the pay raises to approximately 17 of the 74 employees andof overtime to Rowe. The dates of these occurrences is less clear, since all of thewitnesses had problems with dates other than the date of the 17 payraises,June 13,1966, which the Respondent produced from its records .8 From the evidence adduceditwould appear that following the opening of the union campaign in the springof 1965; the Southers'-Weeks' interviews and report occurred in late May 1965,followed by Superintendent Bogan's and Supervisor Burns' actions at the end ofMay or early June, and effectuation of the pay raises and new assignment of over-time by or about June 13, 1966.The General Counsel claimed one other incident of alleged coercive interroga-tion conducted by Vice President Russell Smith. Employee Donald Splaun was one5On cross-examination employee Irving testified lie thought he told SuperintendentBogan, in the course of this conversation concerning the pay raise, that lie had not signedthe Southers' petition, but on redirect said he was not able to remember if he talked toBogan about it Irving also said on cross-examination that Bogan did not mention theUnion in connection with the raise0This figure coincided with Superintendent Bogan's later testimony of 16-18 employeesreceiving a pay raise in June 1965 As in the case of employee Rowe, SuperintendentBogan gave no testimony contradicting employee Irving, nor was Irving contradicted byany witnessApart from the naked assertion that the payincreaseof June 1965 was a "merit" raise,neither Bogan nor anyone else for the Respondent gave any testimony on how the selec-tions were made or the merit adjudged, or indicating any real distinction from the "gen-eral" raises that preceded and followed it other than its application to a few rather thanall of the employees. Respondent's Exhibit R-1, constituting Bogan's general summary ofpast wageincreases,made reference to some sporadic individual increases in years priorto 1965, but there was no evidence of any system or method for granting merit raises whichwould impart to the raises given at this time the appearance of a merit raise and of anormal andexpected occurrence7Followed by Supervisor Burns' discussion and transfer of employee Rowe to dieselwork providing more opportunity for overtime. This transfer occurred after the promiseof the payraise,but whether it occurred before or after the pay raise actually becameeffective on June, 13 is not'clear nor is resolution of this question material in the light ofthe othercircumstances:- IB The Respondent attacks the credibility of employee witnesses Rowe and Irving,arguingthat the whole of their testimony is unreliable because of their difficulty-in pinpointingdates and because of their unwillingness to affirm in their testimony dates that appeared instatements 'each 'gave previously to a Board investigator. From the testimony of each itwould'se'em that in'the written statements the investigator assumed more,exactness as totime than thewitnesses'wcre able to confirm then or at the hearing Whether this was soor' not, the testimony' of'each on the salient events was clear and uncontradicted and sup-ported' by other testimony, as, already observed. Moreover, in further support of thewitnessesit should be noted that they were testifying adversely to theRespondent- in, regard to violations of Section 8(a) (1) 'while still in the employ of theRespondent-and underthe' eyes,and within the hearing in the courtroom of the manage-ment, includingthe supervisors to whom their testimony related. SeeGeorgia Rug Mill,wage and hour action,Wirtz v B.A.C. SteelCo., 312 F.2d 14, 16 (C A. 4, 1963) . "Theaverage'employee involved in this type of action is keenly aware of his dependence upon hisemployer's good will, not only to hold his job but also for the necessary job referencesessential to employment elsewhere." SMITH'S TRANSFER CORP.149of the two mechanics stationed at the small Crozet shop not far from Staunton. In1965 he would come in occasionally to the Staunton garage and, one time in latespring-early summer, as employee Splaun testified, he had a conversation withVice President Russell Smith in his office about the Union.According to employee Splaun, Vice President Smith let Splaun know he wantedto talk to him and when Splaun came into the office Smith asked him about theUnion and did Splaun "know the Union was going around," and was there uniontalk around the shop. Employee Splaun replied, he did not know he did not hearany.Whereupon Vice President Smith told Splaun, as Splaun put it, if the shop"does go union it doesn't reflect on your job either way you decide." 0C. Discharge of employee CamdenEmployee Edward P. Camden worked for the Respondent for almost 7 yearsbeginning on October 17, 1958, and ending July 9, 1965, when he was dismissed.He began his work briefly on the grease rack and then moved up to mechanic'swork on diesel equipment. He received pay increases over the years, includingspecial increases to equal the pay of a mechanic he succeeded on the night shift,where he worked for the last 31/2 years of his employment. At the time of hisdischarge he was being paid more than the other mechanics on his shift.SupervisorWood,10 who knew Camden from the beginning of his employmentand directly supervised him for a number of years, testified that Camden was a goodmechanic. He was also a chronic complainer over the years, Supervisor Wood testi-fied, complaining that Wood was giving him tougher work than was given to hiscoworkers. But, said Wood, this was a small problem, since he always did the workeven though he complained.In addition, testified Supervisor Wood, employee Camden was talkative and likedto argue with his fellow workers on any subject, including religion, and arguing,saidWood, "even though he knew he was wrong." The discussions, said SupervisorWood, usually started in break time and frequently carried over into work time.In 1965, employee Camden signed a representation card for the Union, given tohim by Union Organizer Baker in April. Beginning in April Camden began talkingabout the Union with the men on his shift including Foreman Ralph Beard, whohad been transferred into and put in charge of the third shift at the end of March1965, and Supervisor Wood, who headed the second shift until he took over the firstshift about June 1, 1965.11 Employee Camden did not reveal that he had signed aunion card, but he voiced his opinion making clear that he favored the Union, andurging his coworkers and shift supervisors to consider that the Union would be agood thing for them in terms of seniority, job security, and retirement. In this con-nection he called Supervisor Wood's attention to the demotion of Foreman Patter-son during the union campaign. Camden was emphatically rebuffed by his coworkerDick Hiner, as Hiner testified; and, as Camden testified, Hiner and he clashed anddid not get along because of the hot arguments.12 Camden avoided further discussionof the subject with Hiner, and thereafter directed his talk to the others, Frye, Beard,and Wood. As Foreman Ralph Beard testified, employee Camden was the only per-son on the third shift who openly favored the Union.In late May 1965, employee Camden was among the employees questioned abouthis union sympathies by Howard Weeks and asked to sign the Southers'-Weeks'9 Vice President Smith confirmed this conversation with employee Splaun except he madeclear that he did not advise or suggest to his employees that whichever way they votedon union representation would not affect their jobs.10 Stipulated to be a supervisor within the meaning of the Act.u There were three shifts round the clock as follows : the first or "daylight" shift ranfrom 7 : 30 a.m. to 4 p.m., the second shift from 4 P.M. to 12 : 30 a.m., and the third or"night" shift from 11 p.m. to 7: 30 a.m. The third shift overlapped the second shift from11 P.M. to 1.2:50 a.m. and in that interval of time Supervisor Wood handled the initialwork assignments for the third shift (in the more than 7 years that he was in charge ofthe second shift until June 1, 1965). At 12 : 30 a.m. the foreman of the third shift tooksole charge of the shift. The third shift was the smallest of the shifts. In 1965 (untilJuly 9, 1965) it comprised three mechanics, employees Camden, Dick Hiner, and RaymondFrye, and one foreman, Marvin Shoe, who was succeeded by Ralph Beard at the end ofMarch 1965. When Supervisor Wood took over the first shift about June 1, 1965, JohnEaton moved up and became foreman of the second shift.12 Employee Dick Hiner testified that he discussed with Foreman Beard the talk that wasgoing on in the shop for and against the Union, in some of which he took part. 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDpetition against the Union, see section B,supra.As already noted Weeks'discussionwith Camden occurred under the auspices of Superintendent Bogan, which discus-sion was followed immediately by the elicitation from Camden by the personnelofficer in Bogan's office and presence of the extent of Camden's sympathies and activi-ties on behalf of the Union.lsSometime later in June or early July 1965, employee Camden had another of hisfrequent conversations with Supervisor Wood in which he said to Wood that withall the union talk going around he did not know what to think and it would helphim decide when he saw who was the summer vacation replacement for ForemanBeard. It apparently was customary to use as the vacation substitute for the fore-man the employee who was next in line for promotion,and Camden figured he wasnext in line. Some few days later,on July 9, in asking Camden to resign,Super-intendent Bogan referred to what Camden had said to Supervisor Wood as indicatingCamden's dissatisfaction with his job.Employee Camden had been passed over in March,when Ralph Beard wasbrought in to be foreman of the third shift. Beard had come from the parts depart-ment, where he was not a mechanic.Camden was disappointed and followingBeard's promotion asked Superintendent Bogan if Bogan had considered him.14Bogan explained to Camden that he used in supervisory posts people who set goodexamples and that since Camden was having marital problems he could not promotehim because,as Bogan testified concerning the matter,people "don'thave respectfor a guy that does things like that." Superintendent Bogan said if Camden straight-ened out the marital difficulty he had no doubt that Camden could handle the joband he would consider him in the future.15 Camden told Bogan on that occasionthat he had resolved his problems with his wife and gone back to her, and Bogantestified he learned that this was true.Nothing was said at this time,which was in late March or early April 1965, whichwould indicate any dissatisfaction with employee Camden in his job as a mechanic.Indeed, said Superintendent Bogan, he had not heard much before March 1965about Camden'sperformance because Foreman Shue, in charge of the third shiftuntil succeeded by Beard, had not done much reporting.Nevertheless Superintendent Bogan instructed Foreman Beard"especially towatch" employee Camden. Bogan assigned at the hearing,the somewhat incrediblereason that an employee,whom he could not remember had reported seeing Cam-den asleep underneath a truck, and that although he, Bogan, had already investi-gated the matter and found no one-Foreman Shue or the mechanics-who wouldverify it,he nevertheless had instructed Foreman Beard to watch Camden and ifhe caught him asleep to send him home and then to see Bogan.Foreman Bearddid watch Camden and did not find him sleeping but reported other things, saidBogan. Likewise Supervisor Wood began reporting things to Bogan about Camden.The big deterioration in employee Camden'swork began,said Bogan and Wood,inApril 1965.16 The complaints in the ensuing period that resulted in Camden'sdischarge in early July 1965, as summarized by Bogan on cross-examination, werethe foremen's reports that the men did not want to work with Camden,that Cam-den spent too much time in taking trucks from the garage to the ready line, andthat he spent too much time talking in the shop instead of working.13 Superintendent Bogan's testimony,that he had "no idea whatsoever Camden was in-volved in any way what so ever with the Union,"is incredible in the light of this andother uncontroverted evidence,referred toinfra,that brought employee Camden's unionleanings and talk to his attention.14Bogan confirmed this conversation,noting that Camden did not discuss Beard, butonly whether he, Camden.had been considered.15As Superintendent Bogan testified,the marital problem was Camden's personal affairand did not enter into consideration"so long as he did not expect me to give him apromotion to a supervisors job" while such a condition continued.Earlier in Camden'semployment,Bogan had told Camden when he went on the night shift that if he handledhiswork well including the work on Sundays by himself there was an opportunity forpromotion.16 Superintendent Bogan took full responsibility for the discharge of employee Camden,subject to consultation with Vice President Russell Smith.Bogan indicated at one placein his testimony that Camden'sperformance had started"going down hill"about a yearbefore April 1965(although he stated elsewhere,as indicated above,that he had not heardmuch about Camden's performance before March 1965 when he put Foreman Beard towatch him),but it had not reached the point then where he could not be straightened out.It was policy if"anyway possible to salvage a fellow we try to do it." SMITH'S TRANSFER CORP.,151Piecing out these complaints,SupervisorWood testified that after Beard hadbecome foreman of the third shift, somewhere between April 1 and 15, employeesDick Hiner and Raymond Frye of the third shift and employee Olson of the secondshift (which overlapped the third shift, see footnote 11,supra)came to him sepa-rately, and asked that if possible he keep from putting them on work with Camdenbecause they had to do most of the work while he did the talking.This was hearsay testimony which I admitted on the assurance of Respondent'scounsel that the three named employees,who were present at the hearing, wouldtestify.Thesupport for Wood's testimony did not quite measure up.First, employee Olson though present at the hearing did not testify,creating adoubt that his testimony would support Supervisor Wood. Second, employee Fryetestified on direct,that he walked in on a conversation in the shop betweenemployee Hiner and Supervisor Wood and heard Hiner ask Wood not to workhim with Camden if he could avoid it; whereupon Wood asked Frye how he felt.Frye replied,he said, he would just as leave not work with Camden.He also testi-fied that he did not think Camden was doing his share of the work. On cross-examination,however, he erased the impression that he had a problem in workingwith Ed Camden, testifying, "Yes, I liked Ed. I liked to work with Ed all right,"and indicating also that they discussed and argued the Union, religion,and othermatters, without anger. Moreover,employee Frye did not make any request to hisimmediate Foreman Beard(who was the only one in charge for the greater portionof the night shift) to avoid assigning him work with Camden.Third, employee Dick Hiner, a comparatively new employee, testified he cametoWood in April 1965, saying he preferred not working with Camden if possibleand alleging Camden was not doing his share on joint work and wasting time inconnection with other work. Employee Hiner also made the same request to Fore-man Ralph Beard but gave no reason for the request and Beard asked none.Employee Dick Hiner disagreed hotly with employee Camden on the union issueand cut Camden off in no uncertain terms from any further discussion of the unionissuewith him. A personal dislike developed between the two and it clouds theassertion that Hiner did not want to work with Camden because of Camden's workhabits.17SupervisorWood and Foreman Beard testified they reported the complaints toSupervisor Bogan but said nothing to employee Camden.Supervisor Wood and Foreman Beard also testified they timed Camden on "road"repair work(outside the shop),and on taking repaired trucks from the garage tothe "ready"line, and that he took longer than was necessary or justified. Theyreported the matters to Superintendent Bogan but said nothing to employee Camden.SupervisorWood testified he saw employee Camden sitting at the scale house,and Foreman Beard said he saw Camden standing at the scale house. Each reportedto Superintendent Bogan, but said nothing to employee Camden.SupervisorWood testified he observed employee Camden regularly in the periodfrom April 1965 onward starting late almost every night(sometimes 25 minutes)wandering off talking to other men and keeping them from working. He did notreprimand Camden or call it to his attention for the rather surprising reason"because I wasn't too sure of what he was talking about."But he reported to Super-intendent Bogan.Wood estimated Camden worked only 50 percent of the time inthe 2 hours per night he observed him. Foreman Beard testified,in the period fromApril1965 to discharge in July 1965, he estimated Camden worked two-thirds ofthe time and stood talking to coworkers the other one-third of the time. He saidnothing to Camden about his standing around talking but reported to SuperintendentBogan,as he had been instructed he said.It should be noted that Supervisor Wood was not a timid man or supervisor norhad he refrained in the past out of timidity or because he professed to be Cam-den's friend from reprimanding Camden for shortcomings.For example, on anearlier occasion,when employee Camden was having his marital problems, Woodunhesitatingly reprimanded Camden about telephone calls that were coming in forhim at the shop from"another woman."As Wood testified,when he brought it toCamden's attention the calls stopped.On another occasion in April 1965, Supervisor Wood warned Camden in nouncertain terms about keeping accurate Sunday time tickets, following the failureto account for several hours on one such ticket.Employee Camden handled the17Foreman Beard testified he knew of this rift and the disagreement between Hiner andCamden on the union issue. 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDSunday nightshiftalone,without helpof other mechanics or supervision, andapparentlySuperintendent Boganwas satisfied at the time that it was difficult tokeep accurate track of time when handling the shopaloneand asked Camden,without reprimand, that he try harder to keep better track of time. Camden wasnot taken off or put undersupervisionon Sundays and worked a dozenunsuper-vised Sundays thereafter before discharge.That these comparativelyminor incidents, the telephonecalls and themissingtime tickets should draw the direct and stern reprimand of Camden's immediatesupervisor in this period, but that the alleged major disruption and demoralizationof a smallshop of three mechanics by one of them over a period of more than 3months, should draw not a word of direct reproof or warning to him from thissamesupervisor, stretches credulity beyond limits, andsuggeststhat this testimonyon Camden's work performance was vastly exaggerated by afterthought. It is like-wise beyond reasonable belief that in a shop as busy (testimony of SuperintendentBogan),well supervised, and safety-conscious as this (testimony of Vice PresidentRussell Smith), management would permit so irresponsible a person, as employeeCamden was alleged to have become in this period, to continue Sunday after Sun-day for more than 3 months to handle the shop without supervision. Again it sug-gests that the shortcomings, if they were such, were viewed then as farless sig-nificant than in the hearing room.The testimony of Supervisor Wood and Foreman Beard, on what was not saidand not done to employee Camden, bears out Camden's testimony that he hadreceived no complaints about his work or tending to his work other than the inci-dent concerning the one Sunday time ticket.On Thursday, July 9, in the early morning following a night of work, employeeCamden was called in to see Superintendent Bogan. According to employee Cam-den, Superintendent Bogan said he had heard that Camden was dissatisfied andsuggested that he look for another job.18 Camden said he had not had any com-plaints about his work in the 61/ years he had been there and Bogan replied hewas not talking about Camden's work but about his dissatisfaction. SupervisorBurns had come in and joined the conversation, testified Camden. Burns said thatCamden's dissatisfaction might not hinder his production but would cause otherfellows to be dissatisfied and their production to drop.19 Employee Camden askedBogan how he had reached the conclusion that Camden was dissatisfied. Superin-tendent Bogan answered he had heard it from the fellows, and referred to Cam-den's recent comment (made to Supervisor Wood,supra)that he was waiting tosee who replaced Foreman Beard on vacation. Camden asked Bogan to bring inthe other fellows and come to some conclusion respecting the charge of dissatis-faction, but Bogan said he did not have time and would call him in a few daysand talk it over.SuperintendentBoganagreed at the hearing that he told employee Camden hewould study the matter further and let him know.Bogantestified he referred toother things at this meeting, such as, that Camdenwas givingthe foremen a hardtimenot doing his job and talking, and that other mechanics in the third shift hadcomplained of not wanting to work with him. Accordingto Bogan,Camden repliedthat he had a difference of opinion with employee Dick Hiner but did not thinkhis opinions mattered enough to influence whether others worked withhim or not.Superintendent Bogan also testified that employee Camden raised the unionmatter at this meeting, but that he,Bogan,said the Union hadnothingto do withthematter.In the course of his testimony, Superintendent Bogan indicated that there was nosecret about union activities around the plant, that he was aware of employees whowere active some going back a number of years-"all grapevineinformation," hesaid-but none were fired. The Union, he said, had never been able to get as faras it had this time. Notwithstanding SupervisorWood's testimony that he"reported everything" concerning employee Camden to SuperintendentBogan andhad no secrets from Bogan, Bogan suggested that Wood had not told him aboutCamden's uniontalkswithWood until after the union petition for an election was18 Superintendent Bogan testified he consulted beforehand with his assistant, SupervisorBurns,with Personnel Officer Reardon, and with Vice President Russell Smith about dis-charging Camden, and that they were in accord. Bogan said "we had been thinking aboutit for three months, actually." Bogan testified in agreement with Camden, that on thatmorning he asked Camden to resign and did not discharge him19 Supervisor Burns did not testify. SMITH'S TRANSFER CORP.153filed in September, 2 months or more after Camden's discharge. This was disin-genuous in the light of what Bogan knew and showed that he knew about Camdenfrom Wood (at the time of discharge) which was inseparable from Wood's reports.Bogan's further testimony at the hearing that he "had no idea whatsoever" onJuly 9 of Camden's union sympathies was directly contradicted by the evidence,see footnote 13,supra.In the late afternoon of July 9, Superintendent Bogan telephoned employee Cam-den at home and told him he was discharged. Camden testified that he asked for,and Boganpromised, a reference or recommendation for a job elsewhere based onCamden's satisfactory performance so far as he knew 20Camden came into the shop for his paycheck which was left for him with Fore-man John Eaton of the second shift (Eaton had succeeded Supervisor Wood whenthe latter took the first shift). According to Camden, Foreman Eaton, with whomhe had worked in the past, expressed surprise at the happening and said if Camdenneeded a reference to get another job to have the new employer call because Cam-den had always done what he, Eaton, had wanted, in a satisfactory manner.21Following the discharge Camden asked to get his job back on two occasionswithout success. He spoke on one occasion to Personnel Director Reardon, and onanother to Vice President Russell Smith, who invited him to the office to discuss it.The meeting occurred in December 1965, after the representation election had beenconcluded. Vice President Smith said he met with Camden because he had no ani-mosity toward him, the two had disagreed as to whether or not he should havebeen discharged, and if "I could help him I was going to do it."At the meeting Camden asked for his job back and Vice President Smith said hecould not see that right now. Smith said, according to Camden, that Camden hadthe wrong attitude and had to learn to back down from a lot of things. It seemedto him, he continued, that Camden was trying to force him to take Camden backthrough the Labor Board complaint. According to Smith, Camden said filing thecharge may have been a mistake. But he was not trying to use force, answeredCamden, he thought right was right.Smith said he gathered that Camden did not get along with the fellows in theshop, and Camden replied if there had been a great deal of disagreement he wouldhave been the first to know.Vice President Smith then said, according to Camden, that while it would suithim, Smith, to put Camden back to work he could not explain it to people whoworked for him or to the stockholders. Smith said he reckoned Camden knew hehad cost him a lot of money keeping the Union off the job. Camden replied he didnot see how he could be personally responsible for the union trouble, there hadto be others involved. Smith conceded there were bound to be others involved.Referring to the instant hearing, which would be coming up, Vice President Smithsaid he reckoned Camden felt he owed his loyalty to the Union more than toSmith's. Camden answered he felt loyalty had been disregarded when he was dis-missed,and that the Union was the only one that had stood by him trying to righta wrong.Moreover, Camden told Smith, Smith had lawyers to help him whereas20 Superintendent Bogan did not deny this directly but did inferentially in his testimonythat Camden's work was not satisfactory.Rogan, contrary to Camden's testimony, also claimed that he warned Camden in June1965 that his job was at stake if he did not do a better job. I do not credit this testimonyof Bogan. As described by Supervisor Wood, Camden's almost daily conversations withWood in the period from June 1 forward do not reflect the conduct of an employee whohas been warned by anyone, particularly the plant superintendent, that he was on the vergeof being fired for failure to do his job. On the contrary, said Supervisor Wood. the con-versations were not about Camden's work but general things that were happening in theplant. "He was disturbed about what was going on and that was all we had to talk aboutthen. It wasn't about his work from then on," testified Supervisor Wood.21Foreman Eaton did not testify. However the Respondent did put in testimony of em-ployees Dennis E. Hiner and Maynard L. Farish, who worked at the scale house on Sun-days when employee Camden was there and who testified that Camden had asked themon occasion to say, if asked, that the work he did to help them, with items they could nothandle, took longer than actually required. They did not tell management of these occasionsuntil after the discharge of Camden, which led the General Counsel to question therelevance to the discharge of this testimony and some similar unrevealed testimony byemployee Raymond Lee Frye. The Respondent contended that the testimony bore on thecredibility of Camden, whether he was as industrious as be said he was. 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDCamden did not and he took the only facility he had open.The meeting concludedon the note that if Smith could help Camden in any way he would.22D. The antiunion leaflets, and Respondent's labor relationsAllegedly pertinent to the discharge of employee Camden, but not charged in thecomplaint as constituting a violation of the Act,were leaflets opposing the Uniondistributed by the Respondent,prior to the representation election of November 12,1965, by mail to employees(testimony of employee Rowe)and posted on the shopbulletin board (testimony of President Roy R. Smith). General Counsel's Exhibits2 through 5.Under the heading "You have something to lose by voting for a union in Smith'smaintenance department,"the leafletstold the employees,among other things, "Youcan loserealjob security which means steady work without interruptions due tostrikes and picket lines," and stating that many union professionals try to misleademployees into believing that union contracts provide job security;"You can losefriendly relations between employees and management,"stating that it is the prac-tice of many union professionals to create mistrust between employees and betweenemployees and management,stirring up grievances and spreading misinformation;"You can lose your freedom to handle your own problems individually and directlywith the management,"stating that union pressure tactics of intimidation,coercion,and discrimination sometimes make employees afraid to be seen talking with anyrepresentative of management; and "You can lose your right to think . . . work . . .act . .. to live your life-as an individual,"stating that once voted in many unionsfind ways to obtain employee conformity to the selfish ideas of the union leaders,such as by threats, intimidation, ridicule, misrepresentation, name-calling, insultsand browbeating.The company president, Roy R. Smith, who took full responsibility for mattersaffecting Respondent's labor policy and labor relations, testified that he discussedthe preparation of the information contained in the leaflets with Personnel DirectorReardon, in whose department they were prepared, but did not know why the Com-pany's name was left off the leaflets. The leaflets were mailed to the employees andposted in the shop before the election of November 12, 1965, and while PresidentSmith could not fix the precise time of distribution, it was some time after theBoard direction for the election (October 19), or about 4 months after the dis-charge of employee Camden.The General Counsel claims that the leaflets exhibit a union hostility or animuson the part of the Respondent and, considered together with the circumstances ofemployee Camden's dischargesupraand the alleged Section 8(a)(1) conductsupraandinfra,establish Respondent's antiunion motive in discharging Camden.The Respondent objected to the admission in evidence of the leaflets as incompe-tent under Section 8(c) of the Act,and as irrelevant to the prior discharge. I havedisagreed for reasons elaborated in the Conclusions of Law section,infra.Apart from the legal objections,the Respondent asked for and was given theopportunity to produce evidence which it says affirmatively demonstrates that it had22By help, Vice President Smith said he meant payment for psychiatric help but did nottell that to Camden.Smith denied he discussed why he could not take employee Camdenback or that he made the references to the Union. However,I do not accept these denials.They are not consonant with other testimony given by Smith,including the picture createdof a generally communicative and paternalistic relationship with his employees on anindividual,first-name, basis, a pride in keeping in direct touch with employees on problemsthat might cause division among them or with management,and a resultant concern withunionization.He was a cofounder of the business 35 years ago, and still the top activeexecutive for the maintenance shop.He knew each person there,as he did employee Camden,through supervision and personal contacts,and would talk with them anywhere, in theshop, on the parking lot, or on the street. He had loaned many of them money. He knewabout union activities in the shop,directlyor from information supplied him, and who werethe activists. He would ask employees directly about what they knew of union activitiesin the shop, as in the case of employee Splaun, section"B" supra.He would ask employeeshow they felt about the Union. which way they wanted to go, what they wanted, or "whatcould I do for them." He recalled asking employee Les Thompson how do you fellows wantto go on the union question, and eliciting on the parking lot the complaints of anotheremployee. lie would frequently do something about the complaints and correct inequities.Vice President Smith's meeting with employee Camden was one that he invited ratherthan avoided.Itwas a meeting without rancor,as both men testified but, as I find, notwithout the content described by employee Camden. SMITH'S TRANSFER CORP.155and has no union hostility or animus. This comprised principally the testimonygiven, and exhibits introduced, by President Roy Smith, Respondent's chief execu-tive officer and a cofounder of the business.The substance of President Roy Smith's testimony, combined with some datasupplied by Vice President Russell Smith, was that the Company operates in 17eastern States (Respondent's Exhibit R-20), and that of its 2,300-2,400 employees(drivers, office and garage workers) some 1,700 employees (Respondent's ExhibitR-19), are covered by 15 collective-bargaining agreements (Respondent's ExhibitsR-3 through R-18). All are agreements with the Teamsters Union, which is theCharging Party in this case, except one relating to Chicago (R-16). Two of thesecontracts (R-17 and R-18) cover over-the-road drivers and city drivers in Virginia,including more than 300 road and city drivers of the approximately 1,200 employeesat Staunton, Virginia, the company headquarters; but none of the agreements applyto the office and garage employees in Staunton.The first collective bargaining agreement with the Union was made in 1944,applicable to about 25 employees, and there has been a continuous expansion invarious locations to the present 15 contracts covering 1,700 employees. There hasbeen no history of unfair labor practice charges against the Respondent, accordingto Vice President Russell Smith.The Virginia contracts (R-17 and R-18,supra)provide that when a majority ofemployees in any additional appropriate bargaining units of Respondent's operationsdesignate the Union as their agent, as evidenced by a card check, they shall auto-matically be covered by the contract. The Union (Local 29) never claimed to repre-sent a majority of the maintenance shop employees at Staunton and, of course, didnot invoke this provision of the Virginia contracts.President Smith further testified that it was the Respondent's policy in those loca-tions where the Union represented the majority of the employees in a unit to encour-age the minority to join and pay dues, even in Virginia notwithstanding its so-calledright-to-work law. President Smith said he did this personally in meetings and intalking to affected employees. He told such employees, he said, that even though bylaw they need not join the Union, it would be better for the Company and for themif they would join the Union and pay their dues.However, on cross-examination President Smith testified that he made suchrequests to employees to join the Union at the insistence of the Union, who toldhim, he further testified, it would be better for him, without telling him why itwould be better, simply that there would be a better relationship. He did not askStaunton maintenance shop employees to join the Union because he said, there was.no union contract or request for a contract there.At the Staunton maintenance shop, testified President Smith, it was obvious tohim from conversations of employees and from information supplied by his execu-tives that the Union did not represent the majority of the employees. If the majorityhad wanted the Union he would have gone along with them, he said.Itwas President Smith's further testimony that he left it entirely up to the Staun-ton maintenance employees, without trying to influence them one way or the other.Referring to the leaflets, he said, "I gave them the facts and I believe I was on theright track because they voted that way." 23Whether the leaflets can be rightly characterized as "facts" rather than opinionsor views, it can scarcely be said they represented the neutrality President Smithclaimed he adopted. Reading the leaflets, as summarized above, they clearly urgedrejection of the Union and expressed hostility to the Union, if not unions in general,that included impeachment of the Union by association with alleged vicious prac-tices of "many" unions and "many" union profession a] S.2423The election was held on November 12, 1965, pursuant to a petition of the Union filedSeptember 8, 1965 (Respondent's Exhibit R-21), a hearing held October 12, 1965 (Docket5-RC-5315), and direction of the Regional Director issued October 19, 1965. The tally ofballots (Respondent's Exhibit R-22) showed 16 votes for the Union, 57 votes against,and 1 challenged ballot. No objection having been filed, the certification of results (Respond-ent's Exhibit R-23) was issued November 24, 1965, certifying that no collective-bargainingrepresentative was selected.21The (International) Union took note of the literature in a letter to President Smithsent shortly after the election, on November 22, 1965, in which it said it was "forwardingcopies of this literature to the many Teamster Local Unions within whose jurisdictionyour company has operations so that they may be aware of your attitude toward theUnion." Charging Party's Exhibit 1. 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDNotwithstanding this open expression of employer opposition and hostility to theUnion at the Staunton maintenance shop, the Respondent would have me find thatitsalleged cordial relations with the Union elsewhere,though forced in somerespects,nevertheless establishes that it had no union animus when employee Cam-den was discharged from the Staunton shop in July 1965. But the Respondent'stestimony was clear that the "cordiality," whether voluntary or forced, applied onlywhere the Union was already in, and not to as yet nonunionized places like theStaunton garage. And, from the testimony of management and other witnesses, itwas also clear that the Respondent's policy of opposition and its underlying hostileattitude to the Union organizing the Staunton garage were neither new nor unabatedin 1965 and were known in and about the shop before they found expression in theleaflets of November 1965.E. Interference with Board processAlso pertinent to the discharge of employee Camden, and of concern as analleged violation of Section 8(a)(1) of the Act, was the conduct of Vice PresidentRussell Smith at a meeting of the garage employees following the dismissal ofCamden.Apparently it was the custom of Vice President Smith or Superintendent Boganto hold a brief meeting about once a month with the men in the shop on a subjectof general interest. This meeting, on a Friday following Camden's discharge, accord-ing to employees Rowe and Irving, was addressed briefly by Vice President Smith.Smith told the men that they knew the Company had to get rid of Ed Camden andtherewould probably be investigators from the National Labor Relations Boardcoming down to talk to the men. "Tell them you don't know anything," advisedVice President Smith, and "don't tell them anything." 25Vice President Smith testified that he did not put his advice that way. Rather, hesaid, he told the group that an unfair labor practice charge had been filed afterCamden left,that someone from the Labor Board would be calling on people in theshop to get statements,and "that the Company needed all the cooperation fromeveryone that they could get." 26This alleged phraseology was admittedly an equivocation. As Smith testified, themen "must have misunderstood me."Even assuming he used these equivocal words,Vice President Smith put himselfin the position of being understood as the employees testified he was understood.The two employee witnesses were not newcomers, each having been employed about10 years, and Smith had no problem or reticence in communicating with his employ-ees, see footnote22,supra.However, I do not believe there was a misunderstanding as to what was said, andI credit the unequivocal testimony of the two employees,Rowe and Irving. Theircredibility gains additional support from the fact that they were under the hazardof giving adverse testimony against one by whom they are still employed.27F.Conclusions-the Section 8(a) (1) and(3) violations1.InterrogationThe record establishes that the Respondent,using for these purposes two employ-ees Southers and Weeks,interrogated nonsupervisory employees of the Stauntongarage concerning their union support or opposition, and requested the employees tosign an antiunion petition,obtaining signatures in some instances on a promise thatcomplaints,which were elicited at the same time, would be brought to manage-ment's attention for redress.There was no evidence that the Respondent originatedthe idea, but there was ample evidence that Respondent permitted the poll of theemployees to be held in the shop during a 10-hour period of a regular working dayin lateMay 1965.28 The Union's 1965 campaign had started in March and appar-Testimony of employees Rowe and Irving.23 Smith did not improve his intention or meaning when he amplified, without objection,on what he meant or thought, but did not say, by the Company needing the cooperationof everyone. This was to the effect that he did not think the people would be against theCompany or him with respect to the discharge of Camden.27 See cases cited footnote8, supra.29The 10-hour poll from 7 a.m. to 5 p.m. made it possible for employees Southers andWeeks to reach all three shifts. For example employee Camden of the third shift wasinterviewed by Weeks in the early morning as he came off his shift. SMITH'S TRANSFER CORP.157ently received more support from the employees than any of the union campaignsof previous years (according to Shop Superintendent Bogan).The Respondent not only permitted the interrogation and poll to be held on thepremises during working hours but also encouraged it, as in the case of employeeCamden who was brought and introduced to poll taker Weeks by SuperintendentBogan.Lastly,Respondent's management (in this instance, Vice President Russell Smithand Superintendent Bogan) received the report of the results of the interrogation bySouthers and Weeks, and acted promptly to meet some of the complaints uncov-ered.Thus, employee Rowe received an apology from Superintendent Bogan,employees Irving and Rowe were promised and given wage increases to match thepay of others, and employee Rowe was assigned to lonb denied overtime work. Fif-teen others of the 74 employees received pay increases.Unmistakably, the Respondent engaged in coercive interrogation which interferedwith the employees' rights under the Act and violated Section 8(a) (1).Daniel Con-struction Co., Inc. v. N.L.R.B.,341 F.2d 805, 812 (C.A. 4, 1965), cert. denied 382U.S. 831;N.L.R.B. v. Wix Corp.,309 F.2d 826, 839 (C.A.4); N.L.R.B. v. Over-niteTransportation Co.,308 F.2d 279, 281 (C.A. 4, 1962);N.L.R.B. v. LesterBros., Inc.,301 F.2d 62, 65-66 (C.A. 4, 1962); and see generallyN.L.R.B. v.Cameo, Inc.,340 F.2d 803, 804-807 (C.A. 5, 1965), cert. denied 382 U.S. 926.The Respondent argues it was not responsible for and chargeable with the con-duct of the interrogators Southers and Weeks, who were themselves nonsupervisoryemployees. But as the Supreme Court observed inInternational Association ofMachinists Lodge No. 35 v. N.L.R.B.,311 U.S. 72, 80(1940) :The employer . . . may be held to have . . . [violated the Act] eventhough the acts of the so-called agents were not expressly authorized or mightnot be attributable to him on strict application of the rules ofrespondeatsuperior.We are dealing here not with private rights . . . nor with technicalconcepts pertinent to an employer's legal responsibility to third persons for actsof his servants, but with a clear legislative policy to free the collective-bargaining process from all taint of an employer's compulsion, domination, orinfluence.Here, the respondent employer by acquiescing in, and encouraging, interrogationand polling of the men by employees Southers and Weeks (whether self-inspiredisof no matter, compareMurray Envelope Corporation,130 NLRB 1574, 1576-77(1961) ), clothed these employees in the eyes of their fellow workers "with theapparent authority to speak for the employer,"N.L.R.B. v. American Manufactur-ing Company of Texas,351 F.2d 74, 78 (C.A. 5, 1965). Respondent was not onlyaware of the two employees' acts and failed to disavow them(N.L.R.B. v. Bir-mingham Publishing Company,262 F.2d 2, 8 (C.A. 5, 1959)), but affirmativelyadopted them and acted upon the derivative information with a grant of benefitsto discourage union affiliation, seeinfra.Similarly,Respondent's responsibility and liability for violation of Section8(a)(1), attaches to the additional questioning of employee Camden on his unionviews and sympathies (following the interrogation by fellow-employee Weeks) bythe personnel man in the office and presence of SuperintendentBogan.Like the"personnelman" inN.L.R.B. v. Solo Cup Company,237 F.2d 521, 523-524(C.A. 8, 1956) "whether or not [he] was technically a `supervisor' within the Act'sdefinition . . . he had at least apparent authority to speak formanagement, and.the Respondent was responsible for his coercive conduct."The separate questioning by Vice President Russell Smith of employeeSplauncannot be viewed in isolation. It was part of the total pattern of partisan inquiryand activity which prevailed at the shop during the union campaign. Indeed VicePresident Smith admitted at the hearing to a number of other acts of inquiry con-cerning union views and sympathies of other employees (see footnote22, supra),which if known beforehand and properly pleaded in the complaint might have beenfound to have been coercive interrogation. In its setting, the questioningof Splaunwas not innocuous.Nevertheless, employee Splaun testified that he received from Vice PresidentSmith an assurance against retaliation,29 which appears to mitigate the otherwisecoercive effect of the interrogation, compareN.L.R.B. v. Cameo, Inc., supra,at 807. In the circumstances, therefore, I do not find a Section 8(a)(1) violation21This was an unusual assurance according to Smith, see footnote 9 and related text,8upra. 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the questioning of employee Splaun, and paragraph VI(e) of the complaintshould be dismissed.2.BenefitsItwas established that, in the course of the antiunion canvass of fellow workersby employees Southers and Weeks, Southers had promised to bring individualgrievances to the attention of those in authority. After the report had been madetoVice President Smith and Superintendent Bogan, at least two of the men,employees Rowe and Irving, who had stated their support of the Union and theircomplaints regarding pay, were called in at the end of May or early June 1965 bySuperintendent Bogan and told they would be receiving pay increases. The payincreases became effective soon thereafter, June 13, 1965. Additionally, employeeRowe, who had complained to employee Southers that he had been denied over-time work for almost 5 years and that Superintendent Bogan had been "hateful"toward him, was assigned to overtime work and received an apology from Bogan.Whereas all 74 hourly employees in the shop shared in pay raises in the lastseveral years, usually paid in the fall of the calendar year, including the years1964 and 1965, the pay raise at this time, mid-June 1965, was to only 17 employeesincludingRowe and Irving. Superintendent Bogan called it a "merit" raise but,apart from its application to a few rather than all hourly employees, and referenceto some sporadic individual raises in previous years, Respondent provided no evi-dence of any distinction from the general raises that preceded and followed theJune 1965 raise and no evidence of any system or method for selecting recipients,judging merit, or otherwise granting merit raises which would have imparted to thisraise at this time the appearance of a merit raise and of a normal and expectedoccurrence.The circumstances of and around the promise and grant of the pay raise andother benefits give rise to the inference that it was the purpose of the Respondentin providing such benefits to dissuade the employees from pursuing their interestin the Union.30 Bestowal of economic benefits by an employer for such purpose isa restraint upon the freedom of choice of employees for or against unionizationand a violation of Section 8(a)(1) of the Act.N.L.R.B. v. Exchange Parts Com-pany,375 U.S. 405, 409-410 (1964).31 Recent decisions of the Board apply thisestablished proposition to the promise or grant of benefits to employees during theunion organizing campaign before a union has been selected as bargaining repre-sentative,S.& H. Grossinger's Inc.,156 NLRB 233;Betts Baking Company,155NLRB 1313;Western Saw Manufacturers, Inc.,155 NLRB 1323; and seeEngineers& Fabricators, Inc.,156 NLRB 919, holding that among other things the respond-ent's "announcements of merit raises not clearly required by past practice just priorto the election" was Section 8(a)(1) misconduct aimed at destroying the union'smajority status.Ifind that the promise and grant of benefits to employees during the unionorganizing campaign was a violation by the Respondent of Section 8(a)(1) ofthe Act.3. Interference with Board processVice President Russell Smith's advice to the Staunton garage employees, followingthe discharge of employee Camden in July 1965, on what to say or not to say toBoard investigators who would inquire into the discharge, was a patent violationof Section 8(a)(1) of the Act.InJackson Tile Manufacturing Co.,122 NLRB 764, 766, enfd. 272 F.2d 181.(C.A. 5, 1959), the Board held that an employer's instructions to an employee onhow to answer a Board field investigator were calculated to interfere with andobstruct the Board in its investigation, and had the effect of depriving employeesof vindication by the Board of their statutory rights, in violation of Section 8(a)(1)of the Act.30The fact that there may have been sporadic individual raises in prior years does notnegative the inference that the pay raise during the anion campaign was intended tocounteract the activities of the Union,N.L.R.B. v. Valley Broadcasting Company,189 F.2d582, 586 (C.A. 6, 1951).3'A showing that the purpose was successful is not essential to establish the restraint,N.L.R.B. v. Brown Dunkin Company, Inc.,287 F.2d 17 (C.A. 10, 1961);Murray EnvelopeCorp., supra,130 NLRB at 1576, though this record is not devoid of a showing of somesuccess by the Respondent in its purpose. SMITH'S TRANSFER CORP.159Similarly, inGrand-Central Chrysler, Inc.,155 NLRB 185, it was held to be aviolation of Section 8(a)(1) for the employer to instruct a supervisor to withholdevidence relating to the discharge of an employee from a Board agent, on theground that this was an obstruction of the Board in its investigation,which obstruc-tion had the necessary effect of interfering with the freedom of employees to vindi-cate their statutory rights in a Board proceeding.4.Discharge of employee CamdenFrom the record it appears that employee Camden was a mechanic for theRespondent at the Staunton garage for almost 7 years.He was a good mechanic,acknowledged as such and paid more than any other mechanic on his shift at thetime of his discharge.Additionally,he had sole charge and responsibility for theSunday night shift.Camden was a mechanic who had faults,from management's standpoint. Thushe complained about being overworked,he talked a great deal on the job andenjoyed argument with his fellow workers on any subject,and he unfortunatelydeveloped marital troubles at home. The latter cost him a promotion to a fore-men's position in March 1965, because of management'sview that the men wouldnot respect a supervisor involved in such troubles. But Camden did his work, andhis complaining and talking were understood and tolerated until he started talking"union," beginninginApril 1965.Significantly,commencement of the union talk coincided with the start of the"big deterioration"in employee Camden's work,according to management whosaid they had him watched and reported upon closely from then on.However the evidence has impressed me that what went on in the period fromApril to July 9(when Camden was discharged) from the standpoint of his workperformance,was not essentially different from what had been the situation inprior times.I have found it incredible that employee Camden could have performedso poorly and irresponsibly to the point where he was said to have disrupted thework and demoralized his fellows of the 3-man night shift by his talking and idlingand not cooperating on joint jobs over a more than 3-month period, without draw-ing a word of reproof or warning for such conduct from those immediately super-vising him.Likewise, I have found it incredible that in this busy, well-supervised,and safetyconscious shop, managementwould havepermitted so irresponsible andinadequate a worker as Camden was said to have become in this period,to con-tinue in charge and unsupervised for a dozen or more Sunday nights.About the same time,employee Camden had been sharply warned by his super-visor for a deficient time ticket for a Sunday and asked to keep a better recordof time though handling the shop alone.He had also been reprimanded on anearlier occasion for telephone calls coming in from a woman other than his wife,which calls ceased with the reprimand.The directreprimand for these relatively minor matters,contrastedwith theabsence of any reproof for the alleged major aberrations, suggests that the workperformance of employee Camden was far from as bad as it was made out to bein the defense of the unfair labor practice charge.The record shows that in the April-July 1965 period employee Camden talked tohis fellows on the third shift and his immediate supervisors about the Union as ameans of providing job security in the shop. He was the only person on the thirdshiftwho openly favored the Union. Indeed his union views or advocacy hadangered fellow-employee Dick Hiner who asked not to be assigned to work withCamden. Camden was not told of this request,but what was being said and whatwas occurring were reported to Superintendent Bogan by Supervisor Wood andForeman Beard.Superintendent Bogan also knew directly of employee Camden'sunion leanings from the questioning by the personnel officer in Bogan's office andpresence in May 1965.Camden had been disappointed at not having been promoted in March. Hismarital problem,the alleged obstacle to promotion,having been cleared up, hetold Supervisor Wood in late June or early July that with all the talk in the shopfor and against the Union it would help him decide when he learned whether heor someone else was designated acting foreman for the summer vacation of theforemen.This was reported to Superintendent Bogan, but he and others of man-agement, includingVicePresident Russell Smith,had apparently been discussingCamden for some time and had concluded to ask him to leave. On July 9, Camdenwas asked to resign on the ground he was dissatisfied, Superintendent Bogan citing 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe recent Camden comment to Supervisor Wood and alleged reports by others,and Assistant Superintendent Burns stating that his dissatisfaction would affect theproduction of fellow workers. Employee Camden denied he was dissatisfied andasked for confrontation by the alleged informants. Superintendent Bogart told himthematter would be considered further but later informed him that he wasdischarged.In subsequently attempting to get his job back, employee Camden was given aninterview by Vice President Russell Smith, who made it plain that Camden's com-plicitywith others in attempting to bring the Union into the shop, which had costtheCompany money, and his persistence in turning to the Union to force theCompany to take him back, through the instant Labor Board complaint, madereinstatement impossible.It is my view that the discharge of employee Camden in July 1965 would nothave occurred but for his continued union advocacy in the previous 3 months.Camden had been a long-time employee whose shortcomings as an individual, fromthe employer's standpoint, were known and accepted because he was an able andproductivemechanic. However, when he added to these shortcomings open advo-cacy of a policy opposed by the employer, he was no longer tolerable or tolerated.The discharge is now attributed by the employer to Camden's other shortcom-ings,but the circumstances indicate that this is pretext and afterthought.Respondent's initial reason, on July 9, was Camden's, and not its, alleged dis-satisfaction. Consistent with that allegation, it suggested that he resign.While Cam-den no doubt was disappointed in his past failure to advance and may have hopedthat unionization would help him to advance in the future, he obviously wantedhis job and said so. The Respondent, who no longer wanted him, then had to taketo discharge and rely on an exaggeration of Camden's previously tolerated faultsas a covering justification.32The moving reason for the discharge was employee Camden's continued vocalsupport for the Union in the face of the Respondent's opposition and hostility totheUnion's attempt to organize the Staunton garage.HartsellMills Company v.N.L.R.B.,111F.2d 291, 293 (C.A. 4, 1940);N.L.R.B. v. L. J. Williams, d/b/aWilliams Lumber Company, et al.,195 F.2d 669, 672 (C.A. 4, 1952), cert. denied344 U.S. 834;N.L.R.B. v. English Mica Company,195 F.2d 986, 987 (C.A. 4,1952);N.L.R.B. v. Southern Desk Co.,246 F.2d 53, 53-54 (C.A. 4, 1957);N.L.R.B. v. Brookside Industries,308 F.2d 224, 226 (C.A. 4, 1962);N.L.R.B. v.Lester Brothers, Inc.,337 F.2d 706, 708 (C.A. 4, 1964).33The Respondent openly manifested, in a number of ways, the union oppositionand hostility which motivated or contributed to employee Camden's discharge.There were the constant individual inquiries made of the employees by Vice Presi-dent Russell Smith concerning their feelings about the Union (footnote22, supra)without assurance against retaliation except in the case of employee Splaun (foot-note9, supra).There was the antiunion poll of the shop conducted, under man-agement auspices, by employees Southers and Weeks (exemplified by the interroga-tion of employees Rowe, Irving, and Camden), followed by the dispensation ofeconomicbenefits to some of the dissidents, such as employees Rowe and Irving,to wean them away from union support (section III, F, I and section III, F, 2,supra).There was the separate interrogation, on his union views, of employee Cam-den by the personnel officer in Superintendent Bogan's office (section III, F, 1,supra).32 It has been repeatedly held that an employer's tolerance of an employee's shortcomingsuntil he engages in union activity is an indication of discriminatory motivation.N.L.R.B.v.Greensboro Coca Cola Bottling Company,180 F.2d 840, 843 (C.A. 4, 1950) ;PeoplesMotor Express, Inc.,165 F.2d 903, 905-906 (C.A. 4, 1948) ;N.L.R.B. v. Whitin MachineWorks,204 F.2d 883, 887 (C.A. 1, 1953);N.L.R.B. v. East Texas Steel Castings Company,Inc.,211 F.2d 813, 817 (C.A. 5, 1954).33Even if the Respondent was only partially motivated by the impermissible cause, theviolation is established.N.L.R.B.v.DazzoProducts, Inc.,358 F.2d 136, slip op. p. 2 (C.A. 2,1966), citingN.L.R.B. v. Park Edge Sheridan Meats, Inc.,341 F.2d 725, 728 (C.A. 2,1965) ;N.L.R.B. v. Iron City Sash t Door Co. of Johnstown,352 F.2d 437, 438 (C.A. 6,1965);N.L.R.B. v. Symons ManufacturingCo., 328 F.2d 835, 837 (C.A. 7, 1964).The argument of the Respondent that it did not discharge other employees who exhibitedinterest in the Union does not exculpate the Respondent from the charge of discriminationor rebut the General Counsel's case,N.L.R.B. v. W. C. Nabors, d/b/a W. C.NaborsCom-pany,196 F.2d 272, 276 (C.A. 5, 1952), cert. denied 344 U.S. 865;Nachman Corp. v.N.L.R.B.,337 F.2d 421, 424 (C.A. 7, 1964). SMITH'S TRANSFER CORP.161Also pertinent were the suspect circumstances surrounding the discharge itself,such as the inadequately explained special supervisory watch placed on Camdenafter he began to talk in favor of the Union, the absence of advance notice or of areprimand immediately preceding the discharge, and the shift of reasons for justifi-cation of the discharge.Lastly, following the discharge, and providing added insight into the Respond-ent's hostile attitude toward the Union and antiunion motivation for the discharge,were (1) the unlawful attempted interference by Vice President Russell Smith withthe Board investigation of the discharge (section III, F, 3,supra),(2) posting anddistribution of the antiunion leaflets by the Respondent prior to the representationelection (section II, D,supraand discussedinfraunder section 111, F, 5), and (3)the explanation,supra,by Vice President Russell Smith to Camden that his past andcontinued adherence to the Union made reinstatement impossible. This last explana-tion, additionally, is direct evidence of the Respondent's unlawful refusal to reinstate.The Respondent has argued that statements by the employer made after the dis-charge, particularly the leaflets, are not relevant to the discharge and to a determi-nation of what motivated it.On the contrary, it has been held that statements of the employer after the dis-charge, reflecting the attitude of the Company toward the Union in a period closelyfollowing the event, indicate what the employer's attitude was at and immediatelypreceding the time of the discharge,Angwell Curtain Company, Inc., v. N.L.R.B.,192 F.2d 899, 903 (C.A. 7, 1951);Joy Silk Mills, Inc. v. N.L.R.B.,185 F.2d 732,742 (C.A.D.C., 1950), cert. denied 341 U.S. 914. Compare,Hollywood VassaretteDivision of Munsingwear, Inc.,149 NLRB 839, 844, footnote 16 (1964), usingstatements made after a grant of benefits, as background evidence for a determina-tion that the grant was improperly motivated and violated Section 8(a)(1).345. In ascertaining motivation for discharge examination ofspeech not prevented by Section 8(c)In addition to arguing relevance,supra,the Respondent objected strenuously tothe admission in evidence of its preelection leaflets and any use of the statementsin them to show that it had a hostile attitude toward the Union, on the ground thatSection 8(c) of the Act prohibits such use. Section 8(c) provides:The expressing of any views, argument, or opinion, or the disseminationthereof,whether in written, printed, graphic, or visual form, shall not consti-tute or be evidence of an unfair labor practice under any of the provisions ofthisAct, if such expression contains no threat of reprisal or force or promiseof benefit.The claimed pertinent prohibition is against the use of the printed antiunion views(that fall short of forbidden threats or promises) as evidence or as supporting otherevidence in establishing an unfair labor practice.The General Counsel argues that he has not charged that the wording of the leaf-lets or their dissemination constitute either an unfair labor practice or evidence onwhich was predicated the commission of an unfair labor practice, but that the state-ments do provide a background from which another action, alleged to have been anunfair labor practice discharge, may be shown or inferred to have had an antiunionmotive. The leaflets were offered and received in evidence for that purpose.The Respondent answers, in effect, that since wrongful motive is an essentialingredient of a Section 8(a)(3) discharge, the otherwise privileged campaign state-ments are being used as evidence against him to establish the unfair labor practice.As already indicated, I have used the statements as cumulative and corroborativeof other materials and events that established, in my view, an antiunion attitude anddiscriminatory motivation in effectuating the discharge. The question is whether anyadverse use of the statements is proper under Section 8(c) of the Act.Section 8(c) was enacted as part of the Labor Management Relations Act, 1947(Taft-Hartley), 61 Stat. 136, 29 U.S.C. Sec.151, et seq.,for the purpose of insur-ing to both employers and labor organizations full freedom to express their viewsto employees on labor matters providing they refrained from threats of violence,34 In the organizing and counterorganizing campaign at the Staunton garage, that ranfrom March through November 1965, the series of events heretofore described had a rela-tionship to each other that, in my view, brought the leaflets issued in early November withinthe ambit of a period "closely following" the July discharge.264-047-67-vol. 16212 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDintimation of economic reprisal, or offers of benefit. S. Rept. 105 on S. 1126, 80thCong., p. 23; 1 Leg. Hist.429; Pittsburgh S. S. Company v. N.L.R.B.,180 F.2d731, 735 (C.A. 6, 1950), affd. 340 U.S. 498.While both Houses of the Congress were intent on limiting the Board in what itmight regard as misconduct in speech they approached the matter differently.The Senate Committee would have prevented the Board from predicating a find-ing of unfair labor practice on privileged speech, S. 1126, 80th Cong., Section 8(c),but would not have precluded the Board from considering such statements as evi-dence, S. Rept. 105 on S. 1126, pp. 23-24; 1 Leg. Hist. 429-430.The House Committee, taking a more restrictive position, provided that privilegedspeech should not constitute or be evidence of an unfair labor practice, H.R. 3020,80th Cong., Sec. 8(d)(1), with the intention that a statement could not be usedagainst the person making it unless standing alone it constituted an unfair laborpractice,H. Rept. 245 on H.R. 3020, p. 33; 1 Leg. Hist. 324.In the conference resolution of the Senate and House bill, substantially the Houseversion became what is now Section 8(c), but disagreement continued as to what itmeant. The House conference report, signed only by the House managers (therewas no counterpart report to the Senate), simply indicated that the provisions ofthe House bill had been adopted. H. Conf. Rept. 510 on H.R. 3020, p. 45; 1 Leg.Hist. 549.Members of the Senate had been sharply critical of the conference bill,including the exclusionary sweep of the House wording of Section 8(c),35 as a resultof which Senator Taft, the chief Senate manager, prepared and placed in the Con-gressional Record a memorandum on June 5, 1947, and supplement on June 12,1947, 2 Leg. Hist. 1535 and 1622, "to make clear the legislative intent,"id.SenatorTaft set forth that the purpose of the phrase "constitute or be evidence of an unfairlabor practice" was to make clearthat the Board is not to use any utterances (not) containing threats or prom-ises of benefit as either an unfair labor practice standing alone or as makingsome act which would otherwise not be an unfair labor practice, an unfairlabor practice. It shall be noted that this subsection is limited to "views, argu-ment, or opinions" and does not cover instructions, directions, or other state-ments which might be deemed admissions under ordinary rules of evidence.Inother words, this Section does not make incompetent, evidence which wouldordinarily be deemed relevant and admissible in courts of law."[Emphasis sup-plied] 2 Leg. Hist. 1541. And see 2 Leg. Hist. 1624.From the Taft analysis of the legislative intent it would thus appear that the pro-tection of speech under Section 8(c) was not an immunity of such speech for alladverse purposes. The Supreme Court appears to have so understood the intent ofthe provision when it said, inI.B.E.W. v. N.L.R.B.,341 U.S. 694, 704 (1951).The remedial function of § 8(c) is to protect noncoercive speech by employerand labor organization alike in furtherance of a lawful object. It serves thatpurpose adequately without extending its protection to speech .. . in further-ance of unfair labor practices . ..."3eThe Supreme Court gave a recent practical demonstration of the effect of thisconcept of limitation on the reach of Section 8(c), inN.L.R.B. v. Exchange PartsCo., 375 U.S. 405 (1964), where it held that benefits conferred on employees dur-ing a union campaign violated Section 8(a)(1). In so doing, the Court made use ofan otherwise Section 8(c) privileged general letter of the employer to employees,u See criticisms and discussion on the meaning by Senators Pepper, Morse, Murray, andTaft at 2 Leg. list. 1545, 1555, 1567, 1590-91. The H. Minority Rept. 245 on H.R. 3020,p. 84, 1 Leg. list. 375, had also called attention to the problem of giving a literal readingto the language that the privileged statements are not to be considered as evidence.36 The same result would obtain if Section 8(c) amounts to "no more than a restatementof the principles embodied in the First Amendment,"N.L.R.B. v. LaSalle Steel Co.,178F.2d 829, 835 (C.A. 7, 1949) cert. denied 339 U.S. 963;N.L.R.B. V. Kropp Forge Co.,178F.2d 822, 828 (C.A. 7, 1949), cert. denied 340 U.S. 810; for while under the First Amend-ment the employer is free to express his views on labor matters "in determining whether acourse of conduct amounts to restraint or coercion, pressure exerted vocally by the em-ployer may no more be disregarded than pressure exerted in other ways,"N.L.R.B. v.Virginia Electric and Power Company,314 U.S. 469 (1940) ; and seeGiboney v. EmpireStorage and Ice Company,336 U.S. 490, 502 (1949). SMITH'S TRANSFER CORP.163sent during the union campaign and summarizing prior to the election past and cur-rent benefits conferred by the company, as making "almost explicit" the inferenceof veiled threat conveyed to the employees that the source of the increased benefitsconferred during the campaign might dry up if not obliged. While so using the state-ments to help discern the coercive purpose and effect of the grant of benefits, theCourt, citing and quoting Section 8(c), added a disclaimer saying that it placed noreliance on the words of the respondent employer dissociated from its conduct tofind the violation, 375 U.S. at 409, footnote 3.The Board has operated under this concept of Section 8(c), particularly wheremotivation is in issue as in the 8(a)(3) discharges, with general, though not unani-mous, approval of the courts of appeals.Soon after the Taft-Hartley Act was adopted the Board rejected in a dischargecase, the Trial Examiner's ruling that under Section 8(c) the employer's speechcould be used in his favor but not against him in determining motivation (the dis-charge was affirmed on the other evidence),Greensboro Coca Cola Bottling Com-pany,82 NLRB543, 545, 554(1949), enfd.N.L.R.B. v. Greensboro Coca ColaBottling Co.,180 F.2d 840 (C.A. 4, 1950).Shortly thereafter, inEdwards Brothers, Inc.,95 NLRB 1451, 1452, footnote 2(1951), the Board refused to adopt the Trial Examiner's ruling which excludedfrom evidence speeches to employees (in connection with discharge questions), theBoard holding that, whether or not the speeches were privileged under Section 8(c),such testimony was relevant and admissible as background and to show motivationon the part of the employer.InN.L.R.B. v. Southern Desk Co.,246 F.2d 53 (C.A. 4, 1957), the court affirmedand enforced the Board's decision respecting a discriminatory discharge, and specif-ically adopted the Board's finding (among others) that the employer was opposedto the union's organizational effort, which in turn rested on the Trial Examiner'sadmission into evidence and use of the employer's prerepresentation election letterconsidered, though privileged under Section 8(c), in the whole context of the caseas showing "company hostility to the Union," 116 NLRB 1168, 1170, 1177 (1956).37InAngwell Curtain Co., v. N.L.R.B.,192 F.2d 899, 903 (C.A. 7, 1951), thecourt held that the Board properly considered the "antiunion attitude" of theemployer in finding discriminatory discharges and that, in this connection, antiunionstatements made after the discharge in a period closely following it were relevant asreflecting attitude immediately preceding the discharge.The same type reasoning and rule have been applied to Section 8 (a) (1) cases. InHendrix Manufacturing Company, Inc. v. N.L.R.B.,321 F.2d 100, 103-104 (C.A.5, 1963), the court noted the legal right of the employer vigorously to oppose theunion in a preelection speech, but also found that the Board had ample justificationto regard this speech as an emphatic statement of antiunion attitude. "In this senseit is properly `background' against which to measure statements, conduct, and thelikemade by other management spokesmen, especially in terms of the interpreta-tion which the employees reasonably could put on such actions. More specifically,thiswould bear on the question whether, from the listeners' point of view, thesestatements by subordinate management constituted forbidden coercion, threats, orintimidation."The court went on to reject the idea advanced by the Tenth Circuit inN.L.R.B.v.Colvert Dairy Products Co.,317 F.2d 44 (C.A. 10, 1963), a case upon which theRespondent in the present proceeding relies heavily, that this use of speech as back-ground in determining attitude is "a left-handed" finding that the employer's speechwas illegal. On the contrary, says the Fifth Circuit, the purpose of the speech wasproper, it was antiunion but legally antiunion, 321 F.2d at 104, footnote 6.38TheColvertcase, 317 F.2d 44, is the leading case for the contrary view, that anemployer's antiunion speech, privileged under Section 8(c), may not be used asbackground to show employer union animus, on the ground that such use would37Accord, in a discharge case, using statements to employees to show that the employer"was opposed to unionization,"Bakcr Hotel of Dallas, Inc.,134 NLRB 524, 528-529(1961), enfd. 311 F.2d 528 (C.A. 5, 1963).'-More recently, for use as background of Section 8(c) privileged speech, see U.A.W. v.N.L.R.B.,363 F.2d 702, 707 ; (C.A.D.C., 1966);Hollywood Vassarette Division of Munsing-wear, Inc.,149 NLRB 839, 844, footnote 16 (1964) ; andGeneral Electric Company,150NLRB 192, 280-282. The latter includes, at the cited pages, an excellent analysis by TrialExaminer Arthur Leff of the respondent's Section 8(c) defense in that case. 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDdestroy by indirection the right of free speech in labor controversy.39 The Respond-ent has cited several other cases in support 40 Without stopping to analyze the factsituations in these decisions, it is evident that theColvertline of cases combines aliteral reading of the statute with an expansive logic for which there are adequateand persuasive answers, noted above, in the legislative history of Section 8(c) andin the collective majority view of the Board and courts.I am, of course, bound by the Board's view and practice, but from the foregoinganalysis I think this view and practice are correctly founded and of importance toa fair resolution of controversy, as here, where state-of-mind is involved.41We are told that "the `real motive' of the employer in an alleged Section 8(a)(3)violation is decisive,"N.L.R.B. v. Brown, et at., d/b/a Brown Food Store,380 U.S.278, 287 (1965) 42 And Judge Learned Hand has pointed out that "nothing is moredifficult than to disentangle the :motives of another's conduct-motives frequentlyunknown even to the actor himself,"N.L.R.B. v. Universal Camera Corporation,190 F.2d 429, 431 (C.A. 2, 1951), remanded 340 U.S. 474. Moreover, "Actualmotive, a state of mind, being the question, it is seldom that direct evidence will beavailable that is not also self-serving. In such cases, the self-serving declaration isnot conclusive; the trier of fact may infer motive from the total circumstancesproved. Otherwise no person accused of unlawful motive who took the stand andtestified to a lawful motive could be brought to book."Shattuck Denn Mining Cor-poration v. N.L.R.B.,362 F.2d 466, slip. op. p. 6 (C.A. 9, May 9, 1966).Examination of the total circumstances, including speech, is therefore essential tofair judgment of motive, and Section 8(c) presents no bar to such examination.I have found that the Respondent's preelection leaflets expressed hostility to theUnion coming into the Staunton garage, corroborating other detailed evidence ofhostility and discriminatory motivation for the discharge and, with other evidence,contradictingRespondent's claim of good union relations and neutrality at theStaunton garage.43 As recently stated by the Court of Appeals for the First Circuit"the respondent's vehement opposition to the union is of significance in determiningwhether the discharges here were actuated by anti-union motives."N.L.R.B. v.Lipman Brothers Inc.,355 F.2d 15 (C.A. 1, January 1966). And note the Board'srecent decision,VirginiaMetalcrafters, Inc.,158 NLRB 958, pp. 5-6 (1966), rely-ing on the circumstances of the discharge and "that Respondent was hostile totheUnion's organizing campaign" in finding discriminatory motivation for thedischarge.443nThe panel of the Tenth Circuit that decided the case was divided 2 to 1, Judge Brattontaking the opposing view that the privileged speech was valid background, lending cor-roborative support to evidence of coercive purpose.11 Indiana Metal Products Corporation v. N.L.R.B.,202 F2d 61.3 (C.A. 7, 1953);Pitts-burgh S.S. Company v. N.L.R.B.,180 F.2d 731 (C.A. 6, 1950), affd. 340 U.S. 498, but ex-pressly not deciding effect of Section 8(c), at 501.41The result is not unlike that reached by the Board and the courts in using, or exclud-ing from evidence, events barred as the basis of an unfair labor practice charge by the6-month limitation under Section 10(b) of the Act. The pre-statute-of-limitations eventsare barred as evidence if only through reliance on them an unfair labor practice can becharged, but otherwise they "may be utilized to shed light on the true character of mattersoccurring within the limitations period" ;Local Lodge 1112l, Machinists v. N.L.R.B.,362U.S. 411, 416-417 (1960) ; rule properly applied in assessing animus and hostility towardunion,N.L.R.B. v. Craig-Botetourt Electric Co-operative,337 F.2d 374 (C.A. 4, 1964), enfg.144 NLRB 355.43AccordAmerican Ship Building Co. v. N.L.R.B.,380 U.S. 300, 311 (1965).4a Background evidence, purporting to be favorable to the Respondent respecting itsunion relationships, was also properly admitted and weighed,supra.CompareConsolidatedChemical Industries, Division of Stauffer Chemical Company,120NLRB 1625, 1638(1958).44Certain matters, not touched upon in the body of the decision, deserve note1.In my review of the facts and in the conclusions reached, I had no occasion, andtherefore found no necessity, to consider or determine whether Foremen Ralph Beard andJohn Eaton were "supervisors" within the meaning of the Act, although there was testi-mony developed at the hearing which could support a determination that they weresupervisors, in contradiction of a stipulation that they were not supervisors entered bycounsel for the Respondent and the Union in the earlier representation hearing, 5-RC-5315, October 12, 1965. 1 did not think, nor did the parties suggest in their briefs, that SMITH'S TRANSFER CORP.III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCE165The activities of the Respondent set forth in section II, above, occurring in con-nection with the operations of the Respondent described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burdening and obstructing thefree flow thereof.IV.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices in viola-tion of Section 8(a)(1) and (3) of the Act, I shall recommend that it cease anddesist therefrom and take certain affirmative action which will effectuate the policiesof the Act.Because the Respondent discriminatorily laid off and discharged its employeeEdward P. Camden, it will be recommended that the Respondent offer him immedi-ate and full reinstatement to his former position or to a substantially equivalentposition,without prejudice to his seniority or other rights or privileges. It will berecommended that the Respondent make him whole for any loss of earnings hemay have suffered as a result of the discrimination against him by payment of asum of money equal to that which he normally would have earned as wages fromthe date of discharge to the date of the Respondent's offer of reinstatement, lessnet earnings, if any, during this period. The backpay shall be computed on a quar-terly basis as prescribed by the Board in F.W. Woolworth Co.,90 NLRB 289(1950), approved inN.L.R.B. v. Seven-Up Bottling Company of Miami, Inc.,344U.S. 344 (1953), and shall include interest at 6 percent per annum as provided bythe Board inIsis Plumbing & Heating Co.,138 NLRB 716 (1962), approved inPhilip Carey Manufacturing Company v. N.L.R.B.,331 F.2d 720 (C.A. 6, 1964)and cases cited.Because the Respondent by its conduct violated fundamental employee rightsguaranteed by Section 7 of the Act, and because there appears from the mannerof the commission of this conduct a disposition to commit other unfair labor prac-tices, it will be recommended that the Respondent cease and desist from in anymanner infringing upon the rights guaranteed employees by Section 7 of the Act.N.L.R.B. v. Entwistle Mfg. Co.,120 F.2d 532, 536 (C.A. 4, 1941).any of the significant or determinative facts of this case turned on the relative "supervisory"or "employee" status of Beard or Eaton, to the extent of their involvement.It is also, therefore, unnecessary for me to deal with the suggestion of Respondent'scounsel, renewed in his brief, that I take judicial notice of the stipulation respectingBeard and Eaton and, in effect, consider the General Counsel and myself bound by it. Inpassing, even if it could be assumed that the General Counsel is in some way party to thestipulation in the representation case, it is far from clear that in this 8(a) (1) and (3)case the Trial Examiner would be bound by the stipulation or prevented by it from makingan independent determination of the supervisory status of the affected individuals, com-pareAmalgamated Clothing Workers v. N.L.R.B. (Sagamore ShirtCo.), 365 F.2d 898(C.A.D.C., June 27, 1966), 62 LRRII 2431, 2434-35.2.In the hearing at the close of the General Counsel's case, Respondent's counsel, whoin cross-examining the General Counsel's witnesses had made use of earlier written state-ments of the witnesses produced from the General Counsel's file, requested twice that Icompel the General Counsel to provide Respondent with copies of these written statementsto help prepare his witnesses in the presentation of the Respondent's defense. I denied therequest on the ground that in having and using the statements of the witnesses for pur-poses of attempted Impeachment of the witnesses, the Respondent had had the full use ofsuch investigative material as is permitted under the so-calledJencksrule, and had noright to such investigative materials in the General Counsel's file to prepare the Respond-ent's case.The Board's practice, following theJenckscaseinfraand statute, 18 USC 3500, is writ-ten into Section 102.118, Board Rules and Regulations, Series 8 (29 CPR 102-118), seeRa-Rich Iltanufacturing Corporation,121 NLRB 700 (1958). InJencks v. United States,353 U.S. 657 (1957), the Supreme Court held that the production of such pretrialstatementswas required only "for impeachment purposes . . . at the time of cross-examination..."Anthony DI. Padermo v. United States,360 U.S. 343, 345 (1959).The statements were produced for and used by the Respondent in accordance withthe prescribed conditions, and were not otherwise properly available to the Respondent. 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the foregoing facts and upon the entire record in the case,I make the following:CONCLUSIONS OF LAW1.The Respondent is an employer within the meaning of Section 2(2) of theAct and is engaged in commerce within the meaning of Section 2(6) and (7) ofthe Act. The Union is a labor organization within the meaning of Section 2(5) ofthe Act.2.By interfering with, restraining,and coercing employees in the exercise oftheir rights under Section 7 of the Act,and by discriminating with respect to theemployment and tenure of Edward P. Camden, as found above,theRespondenthas engaged in and is engaging in unfair labor practices within the meaning ofSection 8(a)(1) and(3) of the Act.These unfair labor practices affect commercewithin the meaning of Section 2(6) and(7) of the Act.3. In light of the preceding conclusions,theRespondent's several motions todismiss parts or all of the complaint are, except for paragraph VI(e) of the com-plaint, without merit and are denied.Paragraph VI(e) of the complaint is dismissed.RECOMMENDED ORDERUpon the basis of the foregoing facts and conclusions of law, and upon theentire record in this proceeding,I recommend that the Respondent,Smith's Trans-fer Corporation of Staunton,Virginia,itsofficers,agents, successors,and assigns,shall:1.Cease and desist from:(a) Interfering with, restraining,or coercing its employees in their union activi-tiesby discharge or threat of discharge or other reprisal,or by interrogating anyof them concerning their union activities and sympathies,or by promising or grant-ing any of them benefits to discourage their participation in union activities.(b)Discouraging membership in or activities on behalf of the Union, or anyother labor organization of its employees,by discharge or threatening discharge ofany employee,or in any manner discriminating in regard to hire, tenure,and con-dition of employment.(c) Interfering with Board investigation of any alleged unfair labor practice andinstructing employees not to cooperate in any such investigation.(d) In any other manner interfering with, restraining,or coercing its employeesin the exercise of their rights to self-organization,or to form,join, or assist theUnion, or any other labor organization, to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection,or to refrainfrom engaging in any or all such activities.2.Take the following affirmative action which is necessary to effectuate thepolicies of the Act.(a)Offer to employee Edward P. Camden immediate and full reinstatement tohis former position or to a substantially equivalent position without prejudice tohis seniority or other rights and privileges, and make him whole in the manner setforth in the section of this Decision entitled "The Remedy," for any loss of earn-ings he may have suffered as a result of the discrimination against him.(b)Notify the above-named employee, if serving in the Armed Forces of theUnited States,of his right to full reinstatement upon application in accordance withthe Selective Service Act and the Universal Military Training and Service Act, asamended, after discharge from the Armed Forces.(c)Preserve and,upon request,make available to the Board and its agents forexamination and copying all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to ascertainthe backpay due under the terms of this Recommended Order.(d) Post in the Respondent'smaintenance shop or garage in Staunton,Virginia,copies of the attached notice marked"Appendix."45Immediately upon receiptof the copies of said notice,to be furnished by the Regional Director for Region 545 In the event that this Recommended Order is adopted by the Board,the words "aDecision and Order"shall be substituted for the words "the Recommended Order of a TrialExaminer"in the notice.In thefurther event that the Board's Order is enforced by adecree of a United States Court of Appeals, the words "a Decree of the United States Courtof Appeals Enforcing an Order" shall be substituted for the words "a Decision and Order." SMITH'S TRANSFER CORP.167(Baltimore,Maryland), the Respondent shall cause the copies to be signed by oneof its authorized representatives, to be posted, and to be maintained for 60 con-secutive days thereafter, in conspicuous places, including all places where noticesto employees are customarily posted. Reasonable steps shall be taken by theRespondent to insure that said notices are not altered, defaced, or covered by anyother material.(e)Notify the Regional Director for Region 5, in writing, within 20 days fromthe date of the receipt of this Decision, what steps the Respondent has taken tocomply herewith.4640 In the event that this Recommended Order is adopted by the Board. this provisionshall be modified to read : "Notify said Regional Director, in writing, within 10 days fromthe (late of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify our employees that:WE WILL offer to Edward P. Camden immediate and full reinstatement tohis former position or to a substantially equivalent position without prejudiceto his seniority or other rights and privileges, and will make him whole forany loss of earnings suffered as a result of the discrimination against him.WE WILL NOT interfere with, restrain, or coerce our employees in their unionactivities by discharge or threat of discharge or other reprisal, or by coercivelyinterrogating any of them concerning their union activities and sympathies, orby promising or granting any of them benefits to discourage their participationin union activities.WE WILL NOT discourage membership in or activities on behalf of TeamstersLocal 29, a/w International Brotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America, or any other labor organization, by dis-charge or threatening discharge of any of our employees or in any other man-ner discriminating against any employee in regard to hire, tenure, or conditionof employment.WE WILL NOT interfere with National Labor Relations Board investigationof any alleged unfair labor practice and WE WILL refrain from instructingemployees not to cooperate in any such investigation.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their rights to self-organization or to form, join,or assist the above-named Union, or any other labor organization, to bargaincollectively through representatives of their own choosing, to engage in con-certed activities for the purpose of collective bargaining or other mutual aidor protection, or to refrain from engaging in any or all such activities.All of our employees are free to become or remain, or to refrain from becomingor remaining, members of any labor organization.SMITH'S TRANSFER CORPORATION OF STAUNTON, VIRGINIA,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employee if presently serving in theArmed Forces of the United States of his right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Train-ing and Service Act, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, SixthFloor, 707 North Calvert Street, Baltimore, Maryland 21202, Telephone 752-2159.